     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1314 Page 1 of 12



    1     J. MARK WAXMAN (SBN 58579)             ROBERT L. TEEL (SBN 127081)
             mwaxman@foley.com                     lawoffice@rlteel.com
    2
          NICHOLAS J. FOX (SBN 279577)           LAW OFFICE OF ROBERT L. TEEL
    3        nfox@foley.com                      1425 Broadway, Mail Code: 20-6690
          FOLEY & LARDNER LLP                    Seattle, Washington 98122
    4     3579 VALLEY CENTRE DRIVE, SUITE 300    T: 866.833.5529 // F:855.609.6911
          SAN DIEGO, CA 92130
    5     T: 858.847.6700 // F: 858.792.6773
    6
          EILEEN R. RIDLEY (SBN 151735)          GEOFFREY M. RAUX (pro hac vice)
    7       eridley@foley.com                      graux@foley.com
          ALAN R. OUELLETTE (SBN 272745)         FOLEY & LARDNER LLP
    8       aouellette@foley.com                 111 Huntington Avenue
          FOLEY & LARDNER LLP                    Boston, MA 02199-7610
    9                                            T: 617.342.4000 // F: 617.342.4001
          555 California Street, Suite 1700
  10      San Francisco, CA 94104-1520
          T: 415.434.4484 // F: 415.434.4507
  11
        Attorneys for Plaintiffs SYLVESTER OWINO,
  12    JONATHAN GOMEZ, and the Proposed Class(es)
  13                         UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15 SYLVESTER OWINO and JONATHAN                ) Case No. 3:17-CV-01112-JLS-NLS
     GOMEZ, on behalf of themselves and all
  16 others similarly situated,
                                                 )
                                                 )
  17                            Plaintiffs,      ) CLASS ACTION
                                                 )
  18
                  vs.                            )
                                                 ) DECLARACIÓN DE JONATHAN
  19
        CORECIVIC, INC.,                         )
                                                 ) ORTIZ DUBON
  20
                                     Defendant. )
                                                 )
  21
                                                 )_
        CORECIVIC, INC.,                         ) Judge: Hon. Janis L. Sammartino
  22                          Counter-Claimant, )) Magistrate: Hon. Nita L. Stormes
  23                                             )
                     vs.                         )
  24                                             )
        SYLVESTER OWINO and JONATHAN )
  25    GOMEZ, on behalf of themselves and all )
        others similarly situated,               )
  26                        Counter-Defendants. ))
  27                                             )

  28


                                                         Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1315 Page 2 of 12



    1              Yo, Jonathan Ortiz Dubon, declaro lo siguiente:
    2              1.    Tengo más de dieciocho años de edad. Tengo conocimiento personal sobre
    3   el contenido de esta declaración. Si me piden hacerlo, yo podría testificar sobre el
    4   contenido de esta declaración, y testificaría al respecto de manera competente bajo
    5   juramento.
    6              2.    Yo fui detenido en el centro de detención en Otay Mesa entre
    7   aproximadamente el 8 de abril, del año 2017, hasta el 18 de noviembre del año 2017.
    8              3.    Durante mi detención en el centro de detención en Otay Mesa, me obligaron
    9   a seguir todos los pedidos e instrucciones emitidos por los guardias y empleados de
  10    CoreCivic, incluyendo realizar tareas de limpieza en áreas comunes y privadas sin pago.
  11    Si me negaba seguir los pedidos e instrucciones emitidos por los guardias y empleados de
  12    CoreCivic, estaría sujeto a castigo, incluyendo siendo puesto en un régimen de
  13    aislamiento/incomunicación.
  14               4.    Yo entendí que podría ser castigado si me negaba a obedecer cualquier
  15    pedido o instrucción emitidos por los guardias y empleados de CoreCivic. Mi
  16    entendimiento estaba basado en mi conocimiento de las reglas y políticas escritas y
  17    emitidas por CoreCivic, en mi observación personal de otros detenidos que fueron
  18    castigados por negarse a seguir los pedidos e instrucciones, en conversaciones que tuve
  19    con otros detenidos que me informaron que cualquier falta de obedecer los pedidos e
  20    instrucciones emitidos por los guardias y empleados de CoreCivic resultaría en un castigo
  21    como segregación, y en mi experiencia personal cuando fui castigado mientras estuve
  22    detenido. Por ejemplo, yo presencie cuando otro detenido de identidad transgenero y en
  23    lo adelante referida como “ella” a quien la obligaban a trabajar en su día libre, y en caso
  24    de que ella se negara, iba a ser removida de unidad y someterla a aislamiento.
  25               5.    De aproximadamente el mes de mayo del 2017 hasta noviembre del 2017, yo
  26    trabajé en la cocina para el programa de CoreCivic conocido como “Voluntary Work
  27    Program.” Tuve que aplicar para este trabajo y mi supervisor era un empleado de
  28    CoreCivic. Los empleados de CoreCivic que trabajaban en el centro de detención


                                                     -1-             Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1316 Page 3 of 12



    1   determinaron mi salario, horas de trabajo, horario de trabajo, y capacitación. Mi
    2   supervisor revisaba mi desempeño en el trabajo. Si hice mal mi trabajo, podría ser
    3   terminado. Generalmente, yo trabajaba siete (7) horas al día. Solo me pagaban $1.50
    4   cada día que trabajaba, a pesar de cuantas horas trabajé ese día.
    5              5.   Yo generalmente trabajaba siete (7) días a la semana en mi trabajo como
    6   parte del Voluntary Work Program. Este trabajo era distinto al trabajo de limpieza que
    7   tenía que hacer sin pago en las áreas de vivienda. Era requerido que diario limpiáramos
    8   nuestra área de vivienda, incluyendo haciendo la cama y limpiando el piso.
    9   Nos tocaba hacer más trabajo de limpieza en las áreas comunes cuando venían visitantes
  10    al centro de detención. Esto incluye, cuando venía el Director de ICE nos tocaba limpiar
  11    los filtros de los aires, la cancha de básquetbol llamada “yarda”, los escusados, las
  12    paredes, las duchas, entre otras cosas.
  13               6.   Me uní al Voluntary Work Program porque era la única manera en que podía
  14    ganar dinero durante mi detención en el centro de detención en Otay Mesa. No hubiera
  15    podido comprar comida, ropa, o artículos de higiene básica en la comisaria sin el trabajo
  16    en el Voluntary Work Program. Tampoco hubiera podido comprar tarjetas de teléfonos
  17    para llamar a mi familia.
  18               7.   Durante mi detención en el centro de detención en Otay Mesa, CoreCivic me
  19    proporcionó una cantidad limitada de ropa, incluyendo calcetines, ropa interior, y
  20    camisetas. No se hacía la lavandería todos los días, entonces muchas veces tuve que usar
  21    ropa sucia varios días seguidos y hasta lavarla yo mismo a mano y ponerla a secar
  22    colgada en la cama.
  23               8.   Me permitieron hacer llamadas telefónicas a mis amigos y familia durante
  24    mi detención en el centro de detención en Otay Mesa. Estas llamadas costaban dinero.
  25    La única manera de estar seguro que podía llamar a mis amigos y familia fue comprar
  26    tarjetas de teléfono en la comisaria.
  27               9.   Yo declaro bajo pena de perjurio bajo las leyes de los estados unidos que lo
  28    anterior es verdad y correcto.


                                                    -2-           Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1317 Page 4 of 12



    1                                 14 de Abril, 2019, en Houston, Texas.
                   Ejecutado este día __
    2

    3

    4

    5

    6

    7

    8

    9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                                     -3-          Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1318 Page 5 of 12
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1319 Page 6 of 12



    1     J. MARK WAXMAN (SBN 58579)                 ROBERT L. TEEL (SBN 127081)
             mwaxman@foley.com                          lawoffice@rlteel.com
    2
          NICHOLAS J. FOX (SBN 279577)               LAW OFFICE OF ROBERT L. TEEL
    3        nfox@foley.com                          1425 Broadway, Mail Code: 20-6690
          FOLEY & LARDNER LLP                        Seattle, Washington 98122
    4     3579 VALLEY CENTRE DRIVE, SUITE 300        T: 866.833.5529 // F: 855.609.6911
          SAN DIEGO, CA 92130
    5     T: 858.847.6700 // F: 858.792.6773
    6
          EILEEN R. RIDLEY (SBN 151735)              GEOFFREY M. RAUX (pro hac vice)
    7        eridley@foley.com                          graux@foley.com
          ALAN R. OUELLETTE (SBN 272745)             FOLEY & LARDNER LLP
    8        aouellette@foley.com                    111 Huntington Avenue
          FOLEY & LARDNER LLP                        Boston, MA 02199-7610
    9                                                T: 617.342.4000 // F: 617.342.4001
          555 California Street, Suite 1700
  10      San Francisco, CA 94104-1520
          T: 415.434.4484 // F: 415.434.4507
  11
        Attorneys for Plaintiffs SYLVESTER OWINO,
  12    JONATHAN GOMEZ, and the Proposed Class(es)
  13                          UNITED STATES DISTRICT COURT
  14                       SOUTHERN DISTRICT OF CALIFORNIA
  15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
     GOMEZ, on behalf of themselves and all
  16 others similarly situated,
                                                 )
                                                 )
  17                            Plaintiffs,      )   CLASS ACTION
                                                 )
  18
                  vs.                            )
                                                 )   DECLARATION OF JONATHAN
  19
        CORECIVIC, INC.,                         )
                                                 )   ORTIZ DUBON
  20
                                     Defendant. )
                                                 )
  21
                                                 )
        CORECIVIC, INC.,                         )   Judge: Hon. Janis L. Sammartino
  22                          Counter-Claimant, ))   Magistrate: Hon. Nita L. Stormes

  23                                             )
                     vs.                         )
  24                                             )
        SYLVESTER OWINO and JONATHAN )
  25    GOMEZ, on behalf of themselves and all )
        others similarly situated,               )
  26                        Counter-Defendants. ))
  27                                             )

  28


                                                              Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1320 Page 7 of 12



    1              I, Jonathan Ortiz Dubon, declare as follows:
    2              1.    I am over eighteen years of age. I have personal knowledge of the content of
    3 this declaration. If requested to do so, I could testify on the content of this declaration,

    4   and would testify with respect to this in a competent manner under oath.
    5              2.    I was detained at the Otay Mesa detention center between approximately
    6 April 8, 2017, and November 18, 2017.

    7              3.    During my detention at the Otay Mesa detention center, I was obliged to
    8   follow all the orders and instructions issued by the guards and employees of CoreCivic,
    9   including performing cleaning tasks and communal and private areas without payment. If
  10    I refused to follow the orders and instructions issued by the guards and employees of
  11    CoreCivic, I would be subject to punishment, including being placed in an
  12    isolation/incommunicado regime.
  13               4.    I understood that I could be punished if I refused to obey any order or
  14    instruction issued by the guards and employees of CoreCivic. My understanding is based
  15    on my knowledge of the written regulations and policies issued by CoreCivic, on my
  16    personal observation of other detainees who were punished for refusing to follow orders
  17    and instructions, on conversations I had with other detainees who informed me that any
  18    failure to observe the orders and instructions issued by the guards and employees of
  19    CoreCivic would result in punishment such as segregation, and on my personal
  20    experience when I was punished while I was detained. For example, I witnessed another
  21    transgender detainee who shall hereafter be referred to as “she” who was obliged to work
  22    on her free day, and if she refused to do so was to be removed from the unit and put into
  23    isolation.
  24               5.    From approximately May 2017 to November 2017 I worked in the kitchen
  25    for the CoreCivic program known as the “Voluntary Work Program.” I had to apply for
  26    this work and my supervisor was an employee of CoreCivic. The employees of CoreCivic
  27    who worked in the detention center calculated my salary, working hours, work schedule,
  28    and training. My supervisor reviewed my job performance. If I performed my work


                                                     -1-            Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1321 Page 8 of 12



    1   poorly I could be terminated. I generally worked seven (7) hours a day. I was only paid
    2 $1.50 for each day I worked regardless of the number of hours I worked that day

    3              5.   I generally worked seven (7) days a week at my job as part of the Voluntary
    4   Work Program. This work was different from the unpaid cleaning work I had to do in the
    5   living areas. We were required to clean our living area each day, including making our
    6   bed and cleaning the floor.
    7   We had to do additional cleaning work in the communal areas when visitors came to the
    8   detention center. This included cleaning the air filters, the basketball court known as the
    9   yard, the toilets, the walls, the showers etc. when the Director of ICE visited.
  10               6.   I joined the Voluntary Work Program because it was the only means by
  11    which I could earn money during my detention at the Otay Mesa detention center. I
  12    would have been unable to buy food, clothing, or basic hygiene items from the store
  13    without working in the Voluntary Work Program. Nor would I have been able to buy
  14    telephone cards to call my family.
  15               7.   During my detention at the Otay Mesa detention center, CoreCivic provided
  16    me with a limited amount of clothing, including socks, underwear, and vests. Laundry
  17    wasn’t done every day, so I frequently had to use soiled clothing for several days and
  18    even wash it myself by hand and hang it out to dry on my bed.
  19               8.   They allowed me to make telephone calls to my friends and family during
  20    my detention in the Otay Mesa detention center. These calls cost money. The only means
  21    of being certain that I could call my friends and family was to buy phone cards from the
  22    store.
  23               9.   I declare under penalty of perjury under the laws of the United States that
  24    the foregoing is true and correct.
  25

  26

  27

  28


                                                    -2-            Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
     Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1322 Page 9 of 12



    1                            14 day of April, 2019, in Houston, Texas.
                   Executed this __
    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                     -3-          Case No. 17-CV-01112-JLS-NLS
4843-8904-2836.1
Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1323 Page 10 of 12
Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1324 Page 11 of 12
 Case 3:17-cv-01112-JLS-NLS Document 84-6 Filed 04/15/19 PageID.1325 Page 12 of 12



 1                            CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on April 15, 2019 to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                         /s/ Eileen R. Ridley
 7
                                         Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -1-           Case No. 17-CV-01112-JLS-NLS
